 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    CYNTHIA HOPSON,                                 No. 2:16-cv-03014-TLN-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    SUKH C. SINGH, as an individual, and
      doing business as “Tokay Shell”, and as
15    Trustee for the Sukh C. Singh 2006 Family
      Trust, PERMINDER K. SINGH, as an
16    individual, and doing business as
      “TokayShell”, and Trustee for the Sukh C.
17    Singh 2006 Family Trust, and DOES 1-10,
      inclusive,
18
                        Defendants.
19

20          Plaintiff’s Motion for Default Judgment was submitted for decision without oral argument

21   by the magistrate judge on February 14, 2019. (ECF No. 15.) The matter was referred to a

22   United States Magistrate Judge pursuant to Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).

23          On September 11, 2019, the magistrate judge filed findings and recommendations herein

24   which contained notice to the parties that any objections to the findings and recommendations

25   were to be filed within fourteen days. (ECF No. 19.) No objections were filed.

26          Where, as here, neither party contests the proposed findings of fact, the Court presumes

27   they are correct. (See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979).) The magistrate

28   judge’s conclusions of law are reviewed de novo. (See Britt v. Simi Valley Unified School Dist.,
                                                      1
 1   708 F.2d 452, 454 (9th Cir. 1983).) Having reviewed the file, the Court finds the findings and

 2   recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations, filed September 11, 2019 (ECF No. 19), are

 5   adopted in full;

 6          2. Plaintiff’s Motion for Default Judgment (ECF No. 15) is GRANTED;

 7          3. Plaintiff is awarded statutory damages in the amount of $4,000;

 8          4. Plaintiff is GRANTED an injunction requiring Defendants Sukh C. Singh and

 9   Perminder K. Singh to provide an accessible parking facility in compliance with the Americans

10   with Disabilities Act Accessibility Guidelines;

11          5. Plaintiff is awarded $600 in costs and $2,007.50 in attorney’s fees, for a total award for

12   fees and costs of $2,607.50; and

13          6. The Clerk is directed to close the case.

14          IT IS SO ORDERED.

15   Dated: September 30, 2019

16

17

18                                        Troy L. Nunley
                                          United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                          2
